 


 HR 7230 ENR: To designate the facility of the United States Postal Service located at 226 West Main Street in Lake City, South Carolina, as the “Postmaster Frazier B. Baker Post Office”.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fifteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and eighteen 
H. R. 7230 
 
AN ACT 
To designate the facility of the United States Postal Service located at 226 West Main Street in Lake City, South Carolina, as the Postmaster Frazier B. Baker Post Office. 
 
 
1.Postmaster Frazier B. Baker Post Office 
(a)DesignationThe facility of the United States Postal Service located at 226 West Main Street in Lake City, South Carolina, shall be known and designated as the Postmaster Frazier B. Baker Post Office. (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Postmaster Frazier B. Baker Post Office. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
